DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27-30 are withdrawn from consideration as non-elected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21, 24-26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovel (US 3828935)-hereafter Rovel ‘935. Rovel ‘935 discloses a foam flotation cell 1, (see fig. 2-cover), one or more devices for introducing air [col. 1, line 19+]- hereafter [1,19+], and a removable, adjustable foam support element in the form of a 3-dimensional grid having plural parallel and transverse rectangular wall/plate elements 4 (see fig. 1-2) defining passages 2. The Rovel ‘935 grid is as modular as applicant’s grid and therefore this limitation is met. The totality of the Rovel grid is . 
Claim(s) 16-21 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuhaus (US 5385665). Neuhaus ‘665 discloses a foam separation cell 6, a device for introducing and/or generating bubbles 3b, and a modular foam support module in fig. 3-4 in the upper part of the foam separation cell.  The figure 3-4 embodiment includes a removable module 14 and has a modular support element made of parallel wall elements 23 (concentric) and transverse wall elements 33 defining a cylindrical 3-D grid allowing foam to pass through. The module 14 is attached to the upper edge. 
Claim(s) 16-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parekh (US 516487)- here after Parekh ‘487. Parekh ‘487 discloses a flotation cell 12 having gassing means 38, and a module/matrix 72 having modular foam support elements 74 defined by parallel and transverse wall elements (see fig. 2-3) defining a grid located in the upper portion of the flotation cell 12. In regard to claim 23, wash water is added to the grid [4, 3+], [5,35+] to wash out hydrophobic material entrained in the froth. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Rovel ‘935 or Neuhaus ‘665 as applied to 17 and further in view of Zlokarnik (US 4534862). Claim 22 defines over either of Rovel ‘935 or Neuhaus ‘665 in the recitation of a foam recirculation circuit. Zlokarnik ‘862 discloses a foam separation cell, similar to the two prior art references, and a foam support grid (see fig. 8), and further includes a foam recycle line as illustrated in fig. 8 (see dotted line). The use of such a foam recirculation circuit in combination with either of the foam separation cells of Rovel ‘935 or Neuhaus ‘665 would be a cleaner water effluent due to the multiple foam separation steps in Zlokarnik ‘862. The result, being no more than predictable, would have been obvious to one of ordinary skill before the effective filing date of the claimed invention. KSR v. Teleflex Inc. 82 USPQ2d 1385 (2007). 
Applicant’s arguments with respect to claim(s) 16-26 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML